Citation Nr: 1029641	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-38 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected diabetes mellitus type II or 
posttraumatic stress disorder.  

2.  Entitlement to an effective date earlier than April 29, 2003, 
for the award of a 50 percent rating for posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an effective date earlier than April 29, 2003, 
for the assignment of a special monthly compensation based on 
loss of use of a creative organ.  

4.  Entitlement to an effective date earlier than April 15, 2005, 
for the grant of service connection for sensory polyneuropathy of 
the right lower extremity, left lower extremity, right upper 
extremity, and left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.

The issues of entitlement to earlier effective dates for the 
award of a 50 percent rating for PTSD, for the assignment of a 
special monthly compensation based on loss of use of a creative 
organ and for the grant of service connection for sensory 
polyneuropathy of the right lower extremity, left lower 
extremity, right upper extremity, and left upper extremity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's hypertension was not caused or aggravated by the 
service-connected diabetes mellitus type II or posttraumatic 
stress disorder.  


CONCLUSION OF LAW

The criteria for service connection of hypertension have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2005.  Although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess, 19 Vet. App. at 473.  Additionally, VA has 
obtained service treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant an examination, 
obtained a medical opinions as to the whether there is a 
relationship between hypertension and diabetes, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Board acknowledges that the record does not include an 
opinion regarding the alleged relationship between hypertension 
and PTSD.  No such opinion is needed, however, as the evidence 
does not probatively suggest a link between those conditions.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

The Veteran contends that he has hypertension secondary to his 
service-connected diabetes mellitus type II (diabetes) or 
posttraumatic stress disorder (PTSD).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  In addition, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310.  

After review of the evidence, the Board finds that service 
connection is not warranted for hypertension as the probative 
evidence does not suggest a link between the Veteran's 
hypertension and his diabetes or PTSD.  In this case, the record 
contains no medical evidence suggesting that hypertension was 
caused or aggravated by the service-connected PTSD or diabetes, 
though it does include a VA examiner's competent and probative 
opinion that the Veteran's hypertension is not related to 
diabetes.  The Board notes that the record does include the 
Veteran's contentions that a link exists between his hypertension 
and his PTSD and/or diabetes.  In the absence of any medical 
evidence however, the Veteran's conclusory statements regarding 
causation are insufficient to establish the necessary nexus 
between hypertension and the service-connected PTSD and/or 
diabetes.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Thus, in the absence of probative evidence suggestive of a link 
between hypertension and a service-connected disability, service 
connection is denied.  


ORDER

Service connection for hypertension is denied.  


REMAND

Further development is needed on the claim for an earlier 
effective date for the award of a 50 percent rating for PTSD and 
the claim for an earlier effective date for the award of special 
monthly compensation due to loss of use of a creative organ.  
Review of the record suggests that all obtainable VA treatment 
records dating up to 1985 and from July 2003, forward, have been 
associated with the file; however, the record also suggests that 
the Veteran received VA treatment in the interim period.  These 
records are potentially relevant as they may demonstrate the 
existence of an informal claim or an increase in disability.  
Thus, the records must be obtained.  38 U.S.C.A. § 5103A(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further development is also needed on the claims for earlier 
effective dates for the award of service connection for sensory 
polyneuropathy.  In an August 2005 decision, service connection 
was granted for sensory polyneuropathy of the right lower 
extremity, left lower extremity, right upper extremity, and left 
upper extremity effective April 15, 2005.  In November 2005, the 
Veteran submitted a statement which the Board interprets as a 
timely Notice of Disagreement with the August 2005 rating 
decision with respect to the effective dates assigned.  Review of 
the record indicates that a Statement of the Case has not been 
prepared as of yet for these issues.  The United States Court of 
Appeals for Veterans' Claims (Court) has held that, an 
unprocessed notice of disagreement should be remanded to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, these claims are REMANDED for the following action:

1.  Obtain all outstanding VA treatment 
records dating prior to July 24, 2003.  If 
the records are not available, the Veteran 
should be so notified.  


2.  Thereafter, readjudicate the 
appellant's claim for earlier effective 
dates for the award of a 50 percent rating 
for PTSD and the award of special monthly 
compensation due to loss of use of the 
creative organ.  If the benefits sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

3.  Issue a Statement of the Case 
addressing the claims of entitlement to 
effective dates earlier than April 15, 
2005, for the awards of service connection 
for sensory polyneuropathy of the right 
lower extremity, left lower extremity, 
right upper extremity, and left upper 
extremity.  The Veteran and his 
representative should be advised of the 
need, and time limit, within which to file 
a Substantive Appeal if the Veteran desires 
to continue his appeal with respect to this 
matter.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


